MEMORANDUM **
Richard Merino Bascal, a native and citizen of the Philippines, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252, Parrilla v. Gonzales, 414 F.3d 1038, 1040 (9th Cir.2005), and deny the petition for review.
Reviewing de novo, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005), we conclude that the BIA properly determined that Bascal’s conviction pursuant to California Penal Code § 261.5(a) for unlawful sexual intercourse with a person under the age of 18 years is categorically a conviction for “sexual abuse of a minor.” See Afridi v. Gonzales, 442 F.3d 1212, 1217 (9th Cir.2006). Accordingly, Bascal is removable as an aggravated felon. See 8 U.S.C. §§ 1101(a)(43)(A), 1227(a)(2)(A)(iii).
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.